                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION
                                           3:05-CR-00002-RJC-DSC
                USA,                                      )
                                                          )
                               Plaintiff,                 )
                                                          )
                    v.                                    )       ORDER
                                                          )
                RANULFO MAYORGA (2),                      )
                                                          )
                               Defendant.                 )
                                                          )

                         THIS MATTER is before the Court upon the Government’s Motion to

              Dismiss, (Doc. No. 115), the Indictments, (Doc. Nos. 3, 39), without prejudice. The

              defendant has been a fugitive since 2005.

                         IT IS ORDERED that the Government’s motion, (Doc. No. 115), is

              GRANTED and the Indictments, (Doc. No. 3, 39), as they relate to Ranulfo

              Mayorga, are DISMISSED without prejudice.


Signed: September 27, 2019
